Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 17, 1993, which assessed Getting To Know You International #2, Ltd. for unemployment insurance contributions on remuneration paid to claimant.
Substantial evidence exists in the record to support the conclusion of the Board that Getting To Know You International #2, Ltd. (hereinafter GTKY) exercised sufficient direc*651tion and control over claimant, a sales representative, to establish her status as an employee. For example, before claimant commenced employment, GTKY provided her with a three-day training class at its headquarters and GTKY paid for all of claimant’s travel, lodging and meals. Claimant was given business cards and stationery bearing GTKY’s name, and clients that needed to reach her were to do so at GTKY’s toll-free number. Claimant was also specifically instructed by GTKY’s vice-president on what to say in order to make a sale and claimant was required to go out on sales calls with a GTKY representative on a monthly basis. We have considered GTKY’s remaining contentions and reject them as lacking in merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.